Exhibit 21 List of Subsidiaries Name State of Incorporation The State Bank and Trust Company Ohio RFCBC, Inc Ohio Rurban Mortgage Company Ohio Rurban Investments, Inc. Delaware SBT Insurance, LLC Ohio Rurbanc Data Services, Inc. Ohio Rurban Statutory Trust I Declaration of Trust – State of Connecticut Rurban Statutory Trust II Declaration of Trust – State of Delaware NC Merger Corp.* Ohio *NC Merger Corp. is a wholly-owned subsidiary of Rurbanc Data Services, Inc., and was formed for the purpose of facilitating the previously planned merger with New Core Holdings, Inc.NC Merger Corp. has no assets or liabilities and is inactive.
